DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see reply, filed 12/28/21, with respect to claims 1, 3-18 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn in view of the amendments and arguments, and a notice of allowance has been issued below.

Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a light modulation device comprising a light modulation film layer comprising a first polymer film substrate having a first electrode layer disposed directly thereon; a second polymer film substrate having a second electrode layer disposed directly thereon; a light modulation layer between the first and second polymer film substrates, wherein the first and second electrode layers face each other, wherein each of the first and second polymer film substrates has an in-plane retardation of 4,000nm or more for light having a wavelength of 550nm, wherein each of the first and second polymer film substrates are stretched films, and the first and second polymer film substrates are disposed so that an angle formed by a transverse direction of the first polymer film substrate and a transverse direction of the second polymer film substrate is in a range of 0 degrees to 10 degrees, in combination with the remaining features recited in the claim.
The prior art of Umeda (US 4,586,790 of record) discloses a light modulation device comprising first and second polymer film substrates comprising first and second electrode layers (Umeda, Figure 3a). However, Umeda fails to disclose the specific characteristics of the first and second polymer film substrates as well as that the first and second electrode layers are respectively disposed directly on the substrates. While the prior art of Shin (US 2016/0062012 A1 of record) discloses first and second polymer 
Therefore, Claim 1 is allowed. Claims 3-18 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MARIAM QURESHI/Examiner, Art Unit 2871